



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McIntosh, 2015 ONCA 139

DATE: 20150303

DOCKET: C57863

MacFarland, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Latoya McIntosh

Appellant

Breana Vandebeek, for the appellant

Marie Comiskey and Wendy Levant, for the respondent

Heard and released orally:  February 25, 2015

On appeal from the conviction entered on August 10, 2012
    by Justice Deena F. Baltman of the Superior Court of Justice.

ENDORSEMENT

[1]

The appellant appeals from her conviction for importing 800 grams of
    cocaine in the handles of two suitcases from Jamaica into Canada. The only
    issue at trial was the credibility of the appellant and whether the Crown had
    proven the element of knowledge.

[2]

In her careful reasons, the trial judge canvassed all of the evidence
    and properly applied the principles set out in
W.(D.)
. The appellant
    has not demonstrated any error in the trial judges assessment of credibility
    and the appeal is dismissed.

J.
    MacFarland J.A.

M.
    Tulloch J.A.

G. Pardu
    J.A.


